DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of 14/847,784 (filed 09/08/2015, now abandoned), which is a continuation of 14/044,183 (filed 10/02/2013, now abandoned), which is a continuation of 12/208,027 (filed 09/10/2008, now abandoned), which is a continuation-in-part of 11/576,178 (filed 03/28/2007, now US Patent 8,586,610), which was the national stage of PCT/US2005/035526 (filed 09/30/2005), which claimed priority from US provisional application 60/614,798 (filed 09/30/2004).
Election/Restrictions
Applicant’s election of the species of “the CYP2D6 poor metabolizer genotype including a *17 allele and a *41 allele, i.e., a *17/*41 genotype” (for a)), as well as of species ii), a normal metabolizer genotype, for b), in the reply filed on January 25, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 7, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
Claims 1-3, 6, 8-12, and 15-20 are under consideration herein.

Effective filing dates
It is noted that the claims as directed to the elected species – with the exception of dependent claims 9, 16, and 19 – find basis in application no. 12/208,027, filed 09/10/2008 (as the ‘027 application provides the first disclosure of methods directed to determining a CYP2D6 poor metabolizer genotype including the *17 and *41 alleles).  With regard to dependent claims 9, 16, and 19, while controlled release depot formulations also find basis in the ‘207 application (as well as the earlier application 11/576,178) given the incorporation by reference of US patent publication 20030091645, the earliest disclosure of the dosages of claims 9, 16, and 19 as required by the claims is provided in application no. 14/044,183 (filed 10/02/2013).  Accordingly, the effective filing date of claims 9, 16, and 19 is 10/02/2013.
Claim interpretation
With regard to claims 1-3, 6, and 8-9, it is noted that the claims recite internally administering iloperidone if a patient is determined to have a “normal metabolizer genotype” or a “poor metabolizer genotype” (see the text of independent claim 1).  It is noted that the scope and meaning of the term “normal metabolizer genotype” is indefinite for the reasons given below; additionally, given the nature of withdrawn claims 4-5 and 7 – which recite a different, “third” type of administering if a patient has an intermediate metabolizer genotype – claims 1-3, 6, and 8-9 are interpreted as encompassing at least some embodiments in which no administering of iloperidone is actually required by the claims (particularly, when the type of genotype determined to be present is not one of the types specified in the claims).
Similarly, with regard to claims 10-12 and 15-16, the claims recite internally administering iloperidone if a patient is determined to have a “normal metabolizer genotype” or a “poor metabolizer genotype” (see the text of independent claim 10).  Again, the scope and meaning of the term “normal metabolizer genotype” is indefinite for the reasons given below; additionally, given the nature of withdrawn claims 13-14 – which recite a different, “third” type of administering if a patient has an intermediate metabolizer genotype – claims 10-12 and 15-16 are interpreted as encompassing at least some embodiments in which no administering of iloperidone is actually required by the claims (particularly, when the type of genotype determined to be present is not one of the types specified in the claims).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6, and 8-9 are indefinite over the recitation of the term “CYP2D6 normal metabolizer genotype” (see lines 9 and 14 of independent claim 1).  While the term “CYP2D6 poor metabolizer genotype” is sufficiently clear and definite in view of the 


Claims 10-12 and 16 are also indefinite over the recitations in claim 10 of administering iloperidone “in a first amount” to a patient having a "CYP2D6 normal metabolizer genotype" and “in a second amount” to a patient having a “CYP2D6 poor metabolizer genotype,” wherein “the first amount causes an iloperidone blood exposure level that is therapeutically effective in a patient having a CYP2D6 normal metabolizer genotype” and “wherein the second amount…is one of 25%, 50%, or 75% of the first amount.”  While some dependent claims (specifically claim 15, which is excluded from this rejection) do disclose particular dosages of iloperidone that are embraced by the claims as a whole, the specification does not make clear what types of dosages are considered to be "therapeutically effective" in the types of patients specified in the claims, such that the boundaries of the claims are not clear.  Further, given that the requirements of the type of patient receiving the “first amount” are not clear (as discussed above), the “second amount” – which is defined relative to this “first amount” – is also necessarily unclear.  Additionally, given the teachings of the specification, and as evidenced by dependent claim 16, the claims encompass (in at least some embodiments) ranges of dosages for the “first” and “second” amounts, such that these amounts may overlap with one another; the “first” and “second” amounts may in fact potentially involve the same dosages (as the claims encompasses ranges of dosages, with the second being defined relative to the first, and the claims only requiring the actually administering of one type of dosage depending upon the outcome of the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 10-12, 15, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obach (US 2003/0144220 A1 [31 July 2003; filed 21 March 2000]; cited in IDS) in view of Jain (Expert Opinion on Investigational Drugs 9(12):2935-2943 [December 2000]; cited in IDS) and Raimundo et al (US 2005/0032070 [10 Feb 2005; filed 5 Aug 2003]; cited herein), and with regard to claim 11, as well as claims 1 and 17 and claims dependent therefrom, as evidenced by Woosley (WO 01/79554 [25 Oct 2001]; cited in IDS).
prima facie obvious to one of ordinary skill in the art at the time the invention was made in view of Obach’s own teachings.  Particularly, as Obach discloses that “CYP2D6 mediated oxidative biotransformation” is the "major clearance mechanism" for iloperidone, an ordinary artisan would have been motivated to have made such a modification – and more particularly, to have determined whether a patient is a poor or extensive metabolizer via CYP2D6 genotyping prior to administering a drug metabolized by CYP2D6, including iloperidone -for the advantage of, and to achieve the predictable result of, administering an appropriate dosage of iloperidone to an individual patient based on that patient's CYP2D6 genotype.  It is also noted that Obach discloses that individuals lacking CYP2D6 are “poor metabolizers” of drugs metabolized by CYP2D6 (see, e.g., paragraph 7), and discloses the use of both CYP2D6 inhibitors and dose adjustments in appropriately treating such patients (see, e.g, paragraphs 52-67).  It would therefore also have been prima facie obvious to one of ordinary skill in the art at the time the 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method suggested by the teachings of Obach on a patient suffering from schizophrenia because iloperidone is effective in treating such patients (as is disclosed by Jain).
The claims – particularly as directed to the elected species of a patient with a *17/*41 genotype, as well as (conversely) a “normal metabolizer genotype” - require a step in which genotype is established by obtaining “or having obtained” a biological sample and performing or “having performed” a genotyping assay (with sequencing being a preferred embodiment set forth in dependent claim 2).  While Obach clearly provides motivation to practice the steps needed to determining a subject’s CYP2D6 genotype, Obach do not explicitly teach such steps.  
Raimundo et al disclose methods of genotyping the CYP2D6 gene to achieve a variety of different benefits, including determining drug metabolism genotype and corresponding phenotype (see entire reference).  Among the alleles taught by Raimundo et al as being associated with poor CYP2D6-mediated metabolism are CYP2D6 *17 and CYP2D6 *41, and Raimundo et al disclose determining CYP2D6 genotype via sequencing, subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Obach in view of Jain so as to have practiced the genotyping assays of Raimundo et al on a DNA sample from a subject prior to administering iloperidone to the subject, and to have including testing for any CYP2D6 genotypes present in the subject (corresponding to any disclosed phenotype of poor metabolism, extensive/normal metabolism, etc.) disclosed by Raimundo et al, including the CYP2D6 *17 and *41 alleles (which are each disclosed by Raimundo et al as being associated with poor metabolism).  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with poor CYP2D6 metabolism, and thereby identifying subjects in need of reduced dosages of iloperidone relative to subjects having CYP2D6 genotypes associated with fully functional CYP2D6 activity, as suggested by both the teachings of Obach and the teachings of Raimundo (regarding the need for reduced drug dosages in such subjects).  Conversely, an ordinary artisan would also have been motivated to have detected the absence of a poor metabolizer genotype (which may be considered as corresponding to the presence of a “normal” metabolizer genotype) for the benefit of determining that a patient did not require such reduced drug dosages.  It is noted that none of the rejected claims clearly requires the detection of a particular genotype 
With regard to the preferred embodiments of dependent claims 3, 12, and 18, it is noted that Raimundo et al disclose the alleles elected for examination, and that the teachings of Obach et al in view of Raimundo et al suggest both the testing of patient samples for these alleles, and the fact that patients with this allele combination would be considered poor metabolizers.  Regarding dependent claims 6 and 15, the claims as written do not in fact require administering any dosage of iloperidone, and thus the teachings of the cited references are sufficient to suggest that which is claimed.  (It is also noted that Jain does teach that daily dosages of iloperidone up to 24 mg/day have been “found to be well tolerated” (page 2940, right column), as well as clinical trials in which iloperidone was administered at dosages of 4 and 8 mg/day and at 0.25 - 3 mg b.i.d. (Table 4);  Jain also discloses a long term study of dosages of 4-16 mg/day (page 2941, left column), as well as the finding of efficacy at a dosage of 8 mg/day, and tolerance of a dosage of 32 mg/day (page 2941)).  
With further to the recitation in claim 1 "wherein a risk of QTc prolongation for a patient having a CYP2D6 poor metabolizer genotype is lower following the internal administration of the second amount of iloperidone than it would be if the iloperidone were administered in the first amount," as well as the recitation of such a risk in dependent claim 11, and the requirement of claim 17 and dependent claims that such a risk be determined via CYP2D6 genotyping, Woosley teaches that CYP2D6 alleles that result in no enzyme activity (citing as examples the *4 and *5 alleles) are among .   
Claims 8-9, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obach in view of Jain and Raimundo et al, as evidenced by Woosley, as applied to claims 1-3, 6, 10-12, 15, and 17-18, above, and further in view of Ahlheim et al (WO2003037337 A1 (8 May 2003; cited in IDS).
The teachings of Obach, Jain, Raimundo et al and Woosley are set forth in the preceding paragraph.  While Jain teaches administration of iloperidone to patients embraced by the claims, none of Obach, Jain or Raimundo et al teaches administering a "controlled release depot formulation" of iloperidone.  Ahlheim et al teach such depot formulations of iloperidone that allow for "a controlled release of iloperidone over, e.g., 2-6 weeks” (see entire reference, particularly page 1).  Ahlheim et al teach that their formulations “may be administered by intramuscular or subcutaneous injection,” that they “provide an effective treatment of diseases over an extended period, e.g., over 2 to 6 weeks,” and that they “allow a controlled release of iloperidone by diffusion and therefore steady-state levels of the drug are obtained over the extended period" (page 4).  It is also noted that Ahlheim et al teach provided up to 750 or 1000 mg of prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by Obach in view of Jain and Raimundo et al so as to have administered iloperidone (in cases when such administration is actually required) in the manner taught by Ahlheim et al (meeting the requirements of the claims).  An ordinary artisan would have been motivated to have made such a modification for the advantages taught by Ahlheim et al of providing steady state levels of drug (and therefore effective treatment) over a period of several weeks via a single administration of iloperidone.  With further regard to claim 19 (which depends from a claim that actually requires iloperidone administration to one patient type or another), it is noted that Ahlheim et al clearly suggest ranges of iloperidone dosages embraced by both possible alternative types of administration specified in the claims (and Ahlheim et al is thus sufficient to suggest that which is claimed).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8-12 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
While independent claims 1 and 10 each encompass embodiments in which a treating/administering step is performed (specifically, in instances when a patient has a “CYP2D6 normal metabolizer genotype” or a “CYP2D6 poor metabolizer genotype”), the claims also encompass embodiments in which no such steps are in fact required (as to the extent that the claims do not require an active step of administering/treating, the claims are not directed to patent eligible subject matter.  With further regard to dependent claim 2, it is noted that the claim does not require the performance of any further steps/activities (such that the above analysis of claim 1 also applies to claim 2).  Regarding claims 3 and 12, the claims simply set forth more particular types of genotypes without actually requiring the performance of any further actions/steps.  Regarding claims 6, 8-9, and 15-16, these claims recite more specific amounts/types of iloperidone, however the claims as written do not require the actual use of these dosages in an active step.  Regarding claim 11, the claim simply recites a further property/characteristic of the patient; no further actions/manipulations are required by the claim.  Accordingly, none of claims 1-3, 6, 8-12 and 15-16 is directed to patent eligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 10-11, 15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,586,610 (19 Nov 2013; cited in IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘610 claims are .
Claims 3, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,586,610 (19 Nov 2013; cited in IDS) in view of Raimundo et al (US 2005/0032070 [10 Feb 2005; filed 5 Aug 2003]; cited herein).  
While the ‘610 claims anticipate the independent claims of the present application (as noted above), instant dependent claims 3, 12, and 18 recite detection of particular poor metabolizer genotypes not recited in the ‘610 claims (it is particularly noted that the elected species is a combination of the *17 and *41 alleles of CYP2D6).
Raimundo et al disclose methods of genotyping the CYP2D6 gene to achieve a variety of different benefits, including determining drug metabolism genotype and corresponding phenotype (see entire reference).  Among the alleles taught by Raimundo et al as being associated with poor CYP2D6-mediated metabolism are CYP2D6 *17 and CYP2D6 *41; Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  Raimundo et al also disclose that subjects who are not poor metabolizers may be considered as “extensive metabolizers” (see, e.g., paragraph 5); it is an inherent property of such extensive metabolizers that they may be considered “normal” relative to the smaller grouping of “poor metabolizer” subjects.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the ‘610 claims so as to have genotyped a subject with respect to a CYP2D6 poor metabolizer genotype including CYP2D6 *17 and *41.  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with poor CYP2D6 metabolism, and thereby identifying subjects in need of reduced dosages of iloperidone relative to subjects having CYP2D6 genotypes associated with fully functional CYP2D6 activity.  Conversely, an ordinary artisan would also have been motivated to have detected the absence of such a poor metabolizer genotype (which may be considered as corresponding to the presence of a “normal” metabolizer genotype) for the benefit of determining that a patient did not require such reduced drug dosages.  The instant claims are thus not patentably distinct from the ‘610 claims.
Claims 1, 10-11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,272,076 (cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons.
The instant claims are directed to methods of treating the same types of patients specified in the ‘076 claims, and like the ‘076 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘076 claims broadly encompass any determining of CYP2D6 genotype and any administering ‘based on” the determined genotype, while the instant claims recite more specific dosages based on more particular types of .  
Claims 2-3, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,272,076 (cited herein) in view of Raimundo et al (cited herein).    
As noted above, the instant claims are directed to methods of treating the same types of patients specified in the ‘934 claims, and like the ‘076 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘076 claims broadly encompass any determining of CYP2D6 genotype and any administering based on the determined genotype, while the instant claims recite more specific dosages based on more particular types of genotyping.  However, the ‘076 dependent claims also recite decreasing the amount of iloperidone in cases when a patient’s determined genotype is of a type associated with decreased enzymatic activity, which would have suggested to one of ordinary skill in the art the administering of reduced relative dosages of 
Instant dependent claims 3, 12, and 18 recite detection of particular poor metabolizer genotypes not recited in the ‘076 claims (it is particularly noted that the elected species is a combination of the *17 and *41 alleles of CYP2D6); further, the ‘076 claims do not address the use of sequencing in genotyping (as set forth in instant claim 2).
Raimundo et al disclose methods of genotyping the CYP2D6 gene to achieve a variety of different benefits, including determining drug metabolism genotype and corresponding phenotype (see entire reference).  Among the alleles taught by Raimundo et al as being associated with poor CYP2D6-mediated metabolism are CYP2D6 *17 and CYP2D6 *41; Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  Raimundo et al also disclose that subjects who are not poor metabolizers may be considered as “extensive metabolizers” (see, e.g., paragraph 5); it is an inherent property of such extensive metabolizers that they may be considered “normal” relative to the smaller grouping of “poor metabolizer” subjects.  
In view of the teachings Raimundo, it would thus have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the .
Claims 6, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,272,076 (cited herein) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS).
The ‘076 claims (see discussion above) do not disclose appropriate dosages of iloperidone for use in different types of subjects corresponding to their CYP2D6 genotype (and thus alone are not sufficient to suggest instant claims 6, 15 and 20).  
However, the ‘610 claims specify appropriate dosages for use in CYP2D6 poor metabolizers relative to patients who are not CYP2D6 metabolizers, which dosages correspond to those of instant claims 6, 15 and 20 (see in particular ‘610 claims 1, 7-8, 9, 12, and 16).  In view of the ‘610 claims, the instant claims are not patentably distinct 
Claims 1, 10-11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,934 (not yet published).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are directed to methods of treating the same types of patients preferably encompassed by the ‘934 claims (see ‘934 dependent claims 7 and 14), and like the ‘934 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘934 claims broadly encompass any determining of CYP2D6 genotype and any administering based on the determined genotype, while the instant claims recite more specific dosages based on more particular types of genotyping.  However, the ‘934 dependent claims also recite 
decreasing the amount of iloperidone in cases when a patient’s determined genotype is of a type associated with decreased enzymatic activity, and/or includes an allele or alleles associated with such decreased activity, which would have suggested to one of ordinary skill in the art the administering of reduced relative dosages of iloperidone to subject’s found to have a genotype associated with CYP2D6 poor metabolism (see in particularly ‘934 claims 2 and 10-13); the ‘076 claims also encompass the disclosure of “risk for a prolonged QT interval” in such patients (see, e.g., claim 8).  Thus, when the ‘934 claims are considered as a whole, they suggest the invention of the instant claims; the instant claims and the ‘934 claims are not patentably distinct.  
.
Claims 2-3, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,934 (not yet published) in view of Raimundo et al (cited herein).    
As noted above, the instant claims are directed to methods of treating the same types of patients specified in the ‘934 claims, and like the ‘934 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘934 claims broadly encompass any determining of CYP2D6 genotype and any administering based on the determined genotype, while the instant claims recite more specific dosages based on more particular types of genotyping.  However, the ‘934 dependent claims also recite decreasing the amount of iloperidone in cases when a patient’s determined genotype is of a type associated with decreased enzymatic activity, which would have suggested to one of ordinary skill in the art the administering of reduced relative dosages of iloperidone to subjects found to have a genotype associated with CYP2D6 poor metabolism (see in particular ‘934 claims 2 and 10-13).    With further regard to the recitation in the instant claims of risk of QTc prolongation, it is noted that this property is suggested by dependent claim 8 of the ‘934 application.  
Instant dependent claims 3, 12, and 18 recite detection of particular poor metabolizer genotypes not recited in the ‘934 claims (it is particularly noted that the elected species is a combination of the *17 and *41 alleles of CYP2D6); further, the ‘934 
Raimundo et al disclose methods of genotyping the CYP2D6 gene to achieve a variety of different benefits, including determining drug metabolism genotype and corresponding phenotype (see entire reference).  Among the alleles taught by Raimundo et al as being associated with poor CYP2D6-mediated metabolism are CYP2D6 *17 and CYP2D6 *41; Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  Raimundo et al also disclose that subjects who are not poor metabolizers may be considered as “extensive metabolizers” (see, e.g., paragraph 5); it is an inherent property of such extensive metabolizers that they may be considered “normal” relative to the smaller grouping of “poor metabolizer” subjects.  
In view of the teachings Raimundo, it would thus have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the ‘934 claims so as to have genotyped a subject with respect to a CYP2D6 poor metabolizer genotype including CYP2D6 *17 and *41 (including via the use of sequencing, as taught by Raimundo et al).  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with poor CYP2D6 metabolism, and thereby identifying subjects in need of reduced dosages of iloperidone relative to subjects having CYP2D6 genotypes associated with fully functional CYP2D6 activity.  .
This is a provisional nonstatutory double patenting rejection.
Claims 6, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,934 (not yet published) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS).
The ‘934 claims (see discussion above) do not disclose appropriate dosages of iloperidone for use in different types of subjects corresponding to their CYP2D6 genotype (and thus alone are not sufficient to suggest instant claims 6, 15 and 20).  
However, the ‘610 claims specify appropriate dosages for use in CYP2D6 poor metabolizers relative to patients who are not CYP2D6 metabolizers, which dosages correspond to those of instant claims 6, 15 and 20 (see in particular ‘610 claims 1, 7-8, 9, 12, and 16).  In view of the ‘610 claims, the instant claims are not patentably distinct from the ‘934 claims, as the dosages of the instant claims correspond to those specified in the ‘610 claims.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634